Citation Nr: 1604831	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-26 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

2.  Entitlement to service connection for fatigue, to include as an undiagnosed illness or part of a chronic multisymptom illness such as chronic fatigue syndrome under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for muscle and joint pain, to include as an undiagnosed illness and/or part of a chronic multisymptom illness under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for headaches, to include as an undiagnosed illness under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for sleep disturbance, to include as an undiagnosed illness under 38 C.F.R. § 3.317.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder, to include as an undiagnosed illness or part of a chronic multisymptom illness under 38 C.F.R. § 3.317.  

7.  Entitlement to service connection for syncope, to include as an undiagnosed illness or part of a chronic multisymptom illness under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to March 1992; and from August 1999 to March 2008, including service in Kuwait in 2001 and Iraq in 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that rating decision, the RO denied entitlement to service connection for PTSD.  The record reveals an additional diagnosis of major depressive disorder, and the Veteran has asserted that all of his psychiatric symptoms stem from these disorders.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In December 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  She explained the reasons his claim had been denied, and what evidence would serve to substantiate it.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

During the pendency of this appeal, the RO in Waco, Texas, issued rating decisions in November 2013 and May 2015.  The November 2013 rating decision denied service connection for chronic fatigue syndrome with muscle pain, headaches, multiple joint pain, and sleep disturbance; and, determined that new and material evidence had not been received to reopen the previously denied claim of service connection for dermatitis of the legs and abdominal area.  The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in May 2014.  
The May 2015 rating decision denied service connection for syncope.  The Veteran's NOD with that determination was received at the RO that same month.  As the RO has not yet issued a statement of the case on these issues, the Board directs the RO to do so herein.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and MDD.  

An April 2010 psychosocial assessment by a Clinical Psychologist notes a diagnosis of MDD, but also indicates that the Veteran was exposed to a traumatic event in which he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and his response involved intense fear, helplessness or horror.  His claimed stressors involved being stationed at a forward observation post or close to enemy lines, he encountered explosive devices (IED) and saw dead bodies.  The assessment does not provide an opinion as to whether the Veteran's MDD is related to service, and there was no diagnosis of PTSD provided.  

A VA examiner in October 2010 found that the Veteran did not meet the DSM-IV criteria A, B, or C for a diagnosis of PTSD.  The examiner noted that although the Veteran feared for his life, he was never fired upon, never discharged his weapon, was not involved in any combat, and did not lose any of his comrades to battle or accidents.  He denied any exposure to actual traumatic events, only indicating that, of course, the potential for something terrible happening was always there.  The examiner indicated that exposure to [dead] bodies, in and of itself, does not qualify as a traumatic expresser (sic).  The examiner indicated that the Veteran met the criterion D, involving persistent increased arousal, but his symptoms were also consistent with a depressive diagnosis.  The examiner indicated an Axis I diagnosis of major depression, single episode, moderate, and opined that this condition was not caused by or a result of military service.  

A VA mental health progress note from October 2010 indicates that the Veteran has a diagnosis of PTSD, as well as MDD, but does not indicate what stressors upon which the diagnosis is based.  

A VA mental health attending note from October 2011 notes a diagnosis of MDD, anxiety nos (not otherwise specified) and r/o (rule out) PTSD.  The examiner indicated that the Veteran presented with MDD and symptoms of PTSD, but did not provide an opinion as to etiology.  

A VA mental health progress note from May 2014 indicates a diagnosis of PTSD, but does not indicate what stressors upon which the diagnosis is based.  

In an April 2015 statement, the Veteran's treating VA doctor reported that the Veteran had been a patient since 2010 and had been diagnosed with major depressive disorder and unspecified trauma and stress disorder based on DSM 5 criteria related to his experiences during the Gulf War and OEF/OIF deployments.  The doctor did not indicate when the PTSD diagnosis was made or upon what stressors the diagnosis was based.  Moreover, the doctor did not provide any documentation or rationale to support a finding that his MDD was related to service.

Finally, a January 2016 VA Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire indicates that the Veteran had diagnoses of MDD and unspecified trauma and stress disorder; however, there was no opinion as to the etiology of these disorders.  

In summary, there is no adequate medical opinion in this case.  

Regarding the PTSD claim, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As noted above, it appears that a VA examiner found that the Veteran experienced stressors during service, but it is unclear whether the Veteran has a diagnosis of PTSD related to those stressors.  Moreover, the VA examiner in 2010 found that the Veteran's claimed stressors did not support a PTSD diagnosis.  Further, the VA examiner in 2010 opined that the Veteran's MDD was unrelated to service.  The VA treatment records suggest that the Veteran may have PTSD in addition to MDD, but there is no adequate opinion as to etiology of the MDD, and the Veteran's PTSD diagnosis is not based on any specific stressors.  While the Veteran's treating VA doctor provided a memo indicating that the Veteran had been diagnosed with MDD and PTSD related to in-service stressors, that doctor did not provide supporting documentation or any rationale for the statement.  

Based on the foregoing, it is not entirely clear whether the Veteran has a diagnosis of PTSD related to an in-service stressor, and it is not entirely clear whether the Veteran's MDD is related to service.  Accordingly, another VA examination is necessary to decide the claim.  
Regarding the Veteran's other claims, as noted above, the RO issued rating decisions in November 2013 and May 2015 denying these claims.  The Veteran submitted timely notices of disagreement in May 2014 and May 2015.  The RO has not yet issued a Statement of the Case (SOC) as to these issues.  The failure to issue a SOC is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record all VA mental health records dated since May 2014.

2.  Schedule the Veteran for a VA psychiatric examination to determine the likely etiology of the Veteran's MDD and any other acquired psychiatric disorders.  All indicated tests must be conducted, and the entire electronic record, including a copy of this remand must be reviewed in conjunction with the requested study.  A full recorded history as to the Veteran's mental health should be obtained.  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, then the examiner should explain the basis for that diagnosis including what stressors are the basis for that diagnosis, and whether the Veteran's symptoms are related to the claimed stressor; and, whether the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and is based on the "fear of hostile military or terrorist activity," meaning that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In addition, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's MDD and/or other psychiatric disorder other than PTSD, is related to service, including any incident of service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the opinions currently of record are inadequate as they do not specify the stressors on which the diagnosis of PTSD is rendered, nor provide the underlying reasons for a finding of a relationship. 

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder, including but not limited to PTSD and MDD.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

4.  Provide the Veteran with a Statement of the Case as to the issues of service connection for chronic fatigue syndrome with muscle pain, headaches, multiple joint pain, sleep disturbance, syncope, and, whether new and material evidence has been received to reopen the previously denied claim of service connection for dermatitis of the legs and abdominal area, in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

